         Case 3:20-cv-00356-MO            Document 1       Filed 03/04/20      Page 1 of 20




                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF OREGON

  PHILIPPE LEMIEUX, Individually and on                 Case No:
  behalf of all others similarly situated,
                                                        CLASS ACTION COMPLAINT FOR
          Plaintiff,                                    VIOLATIONS OF THE FEDERAL
                                                        SECURITIES LAWS
          V.

                                                        JURY TRIAL DEMANDED
  CANAAN INC., NANGENG ZHANG,
  JIAXUAN LI, JIANPING KONG, QIFENG
  SUN, QUANFU HONG, CITIGROUP
  GLOBAL MARKETS INC., CHINA
  RENAISSANCE SECURITIES (HONG
  KONG) LIMITED, CMB INTERNATIONAL
  CAPITAL LIMITED, GALAXY DIGITAL
  ADVISORS LLC, HUATAI FINANCIAL
  HOLDINGS (HONG KONG) LIMITED,
  TIGER BROKERS (NZ) LIMITED,
  HAITONG INTERNATIONAL SECURITIES
  COMPANY LIMITED, and VIEWTRADE
  SECURITIES, INC.

          Defendants.


        Plaintiff Philippe Lemieux ("Plaintiff"), individually and on behalf of all other persons

similarly situated, by Plaintiff s undersigned attorneys, for Plaintiff's complaint against

Defendants (defined below), alleges the following based upon personal knowledge as to Plaintiff

and Plaintiff's own acts, and information and belief as to all other matters, based upon, I.77/er cz/z.c},

the investigation conducted by and through his attorneys, which included, among other things, a

review of the Defendants' public documents, conference calls and announcements made by

Defendants, public filings, wire and press releases published by and regarding Canaan Inc.

("Canaan" or the "Company"), and information readily obtainable on the lnternet. Plaintiff

believes that substantial evidentiary support will exist for the allegations set forth herein after a

reasonable opportunity for discovery.
                                                   1
         Case 3:20-cv-00356-MO           Document 1       Filed 03/04/20      Page 2 of 20




                                  NATURE 0F THE ACTION

        1.       This is a federal securities class action on behalf of all persons and entities, other

than Defendants and their affiliates, who purchased or otherwise acquired publicly traded

securities of Canaan, including its American Depository Shares ("ADSs"), pursuant and/or

traceable to the Company's registration statement and related prospectus (collectively, the

"Registration Statement") issued in connection with the Company's November 20, 2019 initial


public offering (the "IPO"), seeking to recover compensable damages caused by Defendants'

violations of the Securities Act of 1933 (the "Securities Act") (the "Class").

                                 JURISDICTION AND VENUE

       2.        The claims asserted herein arise under and pursuant to sections 1 1 ,12(a)(2), and

15 of the Securities Act (15 U.S.C. §§ 77k, 771, and 77o).


       3.        This court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331, Section 22 of the Securities Act (15 U.S.C. § 77v).


       4.        Venue is proper in this Judicial District pursuant to section 28 U.S.C. § 1391(b)


as the alleged misleading public filings and press releases entered this district.

       5.        In connection with the acts, conduct and other wrongs alleged herein, Defendants

either directly or indirectly used the means and instrumentalities of interstate commerce, including

but not limited to the United States mails, interstate telephone communications and the facilities

of the national securities exchange.


                                             PARTlns

       6.        Plaintiff, as set forth in the accompanying certification, incorporated by reference

herein, purchased Canaan ADSs pursuant and/or traceable to Registration Statement issued in

connection with the Company's IPO and has been damaged thereby.

                                                 2
         Case 3:20-cv-00356-MO           Document 1     Filed 03/04/20      Page 3 of 20




       7.       Defendant   Canaan purports to provide supercomputing solutions            through


proprietary higli-performance computing application-specific integrated circuits ("ASICs"),

primarily for the purposes of Bitcoin mining. The Company researches and develops ASIC

applications for Bitcoin mining. The Company then designs, manufactures, and sells Bitcoin

mining machines globally. Canaan is incorporated in the Cayman Islands and its head office is

located at 29 Jiefang East Road, Jianggan Distnct, Hangzhou, 310016, People's Republic of

China. Canaan's securities trades on NASDAQ under the ticker symbol "CAN."

       8.      Defendant Nangeng zhang ("Zhang") has served as the company's chairman and

Chief Executive Officer ("CEO") at all relevant times. Defendant Zhang signed or authorized the

signing of the Registration Statement.

       9.       Defendant Jiaxuan Li ("Li") has served as a director of the company at all relevant

times. Defendant Li signed or authorized the signing of the Registration Statement.

       10.     Defendant Jianping Kong ("Kong") has served as a director of the company at all

relevant times. Defendant Kong signed or authorized the signing of the Registration Statement.

       11.     Defendant Qifeng sun ("Sun") has served as a director of the company at all

relevant times. Defendant Sun signed or authorized the signing of the Registration Statement.

       12.      Defendant Quanfu Hong ("Hong") has served as the company's vice president of

Finance and Principal Financial and Accounting Officer at all relevant times. Defendant Hong

signed or authorized the signing of the Registration Statement.

       13.      Defendants zhang, Li, Kong, Sun, and Hong are collectively referred to herein as

the "Individual Defendants."

       14.      Each of the Individual Defendants:
         Case 3:20-cv-00356-MO            Document 1      Filed 03/04/20      Page 4 of 20




       (a)      signed the Registration Statement, solicited the investing public to purchase

               securities issued pursuant thereto, hired and assisted tlie underwriters, plamed and

               contributed to the IPO and Registration Statement, and attended road shows and

               other promotions to meet with and present favorable information to potential

               Canaan, investors, all motivated by their own and the Company's financial

               interests;


       (b)      directly participated in the management of the company;

       (c)      was directly involved in the day-to-day operations of the company at the highest

               levels;


       (d)      was privy to confidential proprietary information concerning the company and its

               business and operations;


       (e)      was directly or indirectly involved in drafting, producing, reviewing aiid/or

               disseminating the false and misleading statements and information alleged herein;


       (I)      was directly or indirectly involved in the oversight or implementation of the

               Company' s intemal controls;


       (g)      was aware of or recklessly disregarded the fact that the false and misleading

               statements were being issued concerning the Company; and/or

       (h)      approved or ratified these statements in violation of the federal securities laws.

       15.      Canaan is liable for the acts of the Individual Defendants and its employees under

the doctrine of respo77dea/ s"perz.or and common law principles of agency because all of the

wrongful acts complained of herein were carried out within the scope of their employment.

       16.      The scienter of the Individual Defendants and other employees and agents of the

Company is similarly imputed to Canaan under 7.expo7icJecz/ szfperz.or and agency principles.


                                                 4
         Case 3:20-cv-00356-MO          Document 1       Filed 03/04/20     Page 5 of 20




        17.     Defendant Citigroup Global Markets Inc. ("Citigroup") is a financial services

company that acted as an underwriter for Canaan's IPO, helping to draft and disseminate the

Registration Statement and solicit investors to purchase Canaan securities issued pursuant thereto.

Defendant Citigroup has offices in New York.

        18.     Defendant China Renaissance Securities (Hong Kong) Limited ("CRS") is a

financial services company that acted as an underwriter for Canaan's IPO, helping to draft and

disseminate the Registration Statement and solicit investors to purchase Canaan securities issued


pursuant thereto. Defendant CRS has offices in New York.

        19.     Defendant CMB International capital Limited ("CMB") is a financial services

company that acted as an underwriter for Canaan's IPO, helping to draft and disseminate the

Registration Statement and solicit investors to purchase Canaan securities issued pursuant thereto.

       20.     Defendant Galaxy Digital Advisors LLC ("Galaxy") is a financial services

coinpany that acted as an underwriter for Canaan's IPO, helping to draft and disseminate the

Registration Statement and solicit investors to purcliase Canaan securities issued pursuant thereto.

Defendant Galaxy has offlces in New York.

       21.      Defendant Huatai Financial Holdings (Hong Kong) Limited ("Huatai") is a

financial services company that acted as an underwriter for Canaan's IPO, helping to draft and

disseminate the Registration Statement and solicit investors to purchase Canaan securities issued


pursuant thereto.

       22.      Defendant Tiger Brokers (NZ) Limited ("Tiger Brokers") is a financial services

company that acted as an underwriter for Canaan's IPO, helping to draft and disseminate the

Registration Statement and solicit investors to purchase Canaan securities issued pursuant thereto.

       23.     Defendant Haitong International Securities Company Limited ("Haitong") is a

                                                5
         Case 3:20-cv-00356-MO           Document 1       Filed 03/04/20     Page 6 of 20




financial services company that acted as an underwriter for Canaan's IPO, helping to draft and

disseminate the Registration Statement and solicit investors to purchase Canaan securities issued


pursuant thereto.

       24.       Defendant ViewTrade Securities, Inc. ("ViewTrade") is a financial services

company that acted as an underwriter for Canaan's IPO, helping to draft and disseminate the

Registration Statement and solicit investors to purchase Canaan securities issued pursuant thereto.

       25.       Defendants Citigroup, CRS, CMB, Galaxy, Huatai, Tiger Brokers, Haitong, and

ViewTrade are collectively referred to hereinafter as the "Underwriter Defendants."

       26.       Pursuant to the securities Act, the underwriter Defendants are liable for the false

and misleading statements in the Registration Statement as follows:


             (a) The Underwriter Defendants are investmeilt banking houses that specialize in,

                among other things, underwriting public offerings of securities. They served as the

                underwriters of the IPO and shared millions of dollars in fees collectively.


             (b) The Underwriter Defendants also demanded and obtained an agreement from

                Canaan and the Individual Defendants that Canaan would indemnify and hold the

                Underwriter Defendants harmless from any liability under the federal securities

                laws. They also made certain that Canaan had purchased directors' and officers'

                liability insurance.


             (c) Representatives of the Underwriter Defendants also assisted Canaan and the

                Individual Defendants in planning the IPO, and puxportedly conducted an adequate

                and reasonable investigation into the business and operations of Canaan, an

                undertaking known as a "due diligence" investigation. The due diligence

                investigation was required of the Underwriter Defendants in order to engage in the

                                                 6
         Case 3:20-cv-00356-MO            Document 1       Filed 03/04/20      Page 7 of 20




                IPO. During the course of their "due diligence," the Underwriter Defendants had

                continual access to internal, confldential, current corporate information concerning

                Canaan' s most up-to-date operational and financial results and prospects.


             (d) In addition to avalling themselves of virtually unlimited access to internal corporate

                documents, agents of the Underwriter Defendants met with Canaan's lawyers,

                management and top executives and engaged in "drafting sessions." During these

                sessioiis, understandings were reached as to: (i) the strategy to best accomplish the

                IPO; (ii) the terms of the IPO, including the price at which Canaan ADSs would be

                sold; (iii) the language to be used in the Registration Statement; what disclosures

                about Canaan would be made in the Registration Statement; and (iv) what responses

                would be made to the SEC in connection with its review of the Registration

                Statement. As a result of those constant contacts and communications between the

                Underwriter Defendants' representatives and Canaan's management and top

                executives, the Underwriter Defendants knew of, or in the exercise of reasonable

                care should have known of, Canaan's existing problems as detailed herein.

       27.       Defendants canaan, the Individual Defendants, and the underwriter Defendants

are collectively referred to herein as "Defendants."

                                SUBSTANTIVE ALLEGATIONS

                                 Materially False and Misleading
                            Statements Issued During the Class Period

       28.       On october 28, 2019, Canaan filed a registration statement on Form F-1 with the

Securities and Exchange Commission ("SEC") which, incorporating and in combination with

subsequent amendments on Fomis F-1/A and filed pursuant to Rule 424(b)(4), would be used for
           Case 3:20-cv-00356-MO        Document 1       Filed 03/04/20     Page 8 of 20




the IPO.

       29.      On November 20, 2019, Canaan filed its final amendment to the Registration

Statement, which registered 10 million Canaan ADSs for public sale, representing 150 million

Class A Ordinary Shares. Each ADS represented fifteen Class A ordinary shares. That same day,

the SEC declared the Registration Statement effective.

       30.      On November 21, 2019, Defendants priced the lpo at $9 per ADs and filed the

final Prospectus for the IPO on Form 42484, which forms part of the Registration Statement.

       31.      The Registration statement contained untrue statements ofmaterial fact or omitted

material facts required to make the statements made not misleading and was not prepared in

accordance with the rules and regulations governing its preparation.

       32.      Under applicable SEC rules and regulations, the Registration Statement was

required to disclose known trends, events, or uncertainties that were having, and were reasonably

likely to have, an impact on the Company's continuing operations.

       3 3.      On october 27, 2019, Canaan entered into a "strategic cooperation" agreement with

Hangzhou Grandshores Weicheng Technology Co., Ltd. ("Grandshores"). According to this

agreement, Grandshores agreed to purchase from or distribute on behalf of Canaan up to $150

million USD worth of equipment. However, the Company failed to report this related party

transaction in their Registration Statement. The extent of the Company' s disclosure was as follows:

       Other Transactions with Related Parties
              In October 2017, Hangzhou Canaan entered into a share transfer agreement
       to dispose its 100% equity interest in its wholly owned subsidiaries Canaan
       Creative Hong Kong Co., Ltd. and Canaan Creative AB to BUMHUS OU, a
       company controlled by Mr. Xiangfu Liu, one of our principal shareholders, at a
       cash consideration of us$760,000 (equivalent to approximately RM85.0 million).
       On the disposal date, the amounts due from these subsidiaries of RMB 10.5 million
       to us were accounted for as our receivables. We received the receivables of
       RMB15.5 million in the year ended December 31, 2018.


                                                8
         Case 3:20-cv-00356-MO            Document 1       Filed 03/04/20     Page 9 of 20




       34.        According to the company's financial statements filed as a part of its Registration

Statement with the SEC, the Company reported sales of $ 132 million USD in the first 9 months of

2019 and that it had $36.2 million USD in cash on hand at the end of 2018.

       35.         Regarding its distribution model, the Company claimed in its Registration

Statement that:

                  While our current distribution method is to sell our AI ASICs directly to AI
       product developers, we plan to also sell our products through distributors in the
       future. We are already in talks with a number of local and overseas distributors.

       36.        In its Registration Statement, the Company represented that it sold primarily to

Chinese customers. In relevant part, the Registration Statement claimed that in 2017, 91.5% of its

customers were based in China; in 2018, 76.1% of its customers were based in China; and in the

first 9 months of 2019, 79.8% were based in China.

       37.        The statements contained in Th||33-36 were materially false and/or misleading

because they misrepresented and/or failed to disclose the following adverse facts pertaining to the

Company's business, operations and prospects, which were known to Defendants or recklessly

disregarded by them. Specifically, Defendants made false and/or misleading statements and/or

failed to disclose that: (1) the purported "strategic cooperation" was actually a transaction with a

related party; (2) the company's financial health was worse than what was actually reported; (3)

the company had recently removed numerous distributors from its website just prior to the IPO,

many of which were small or suspicious businesses; and (4) several of the Company's largest

Chinese clients in prior years were clients who were not in the Bitcoin mining industry and, thus,

would likely not be repeat customers.

                                     THn TRUTH EMERGEs


                                                  9
         Case 3:20-cv-00356-MO            Document 1      Filed 03/04/20     Page 10 of 20




        38.      On February 20, 2020, Marcus Aurelius value published a report (the "Report")

explaining Canaan's numerous false and/or misleading statements.


        39.      The Report noted that Canaan's strategic partnership with Grandshores was

actually a transaction with a related party, and likely a farcical one. The report stated, in pertinent


part:


                 [W]e were troubled to discover that just one month before CAN's
        NASDAQ IPO, a tiny Hong Kong stock named Grandshores (HK 1647) armounced
        a purported "strategic partnership" with CAN and agreed to purchase up to $150
        Million USD worth of equipment in 2020, an amount that nearly equals CAN's
        entire trailing twelve month revenues of approximately $ 177 million USD. We find
        the transaction farcical on its face because Grandshore's market cap is a mere $50
        Million USD and it reports having only $ 16 Million USD in cash on hand, nowhere
        near the financial wherewithal to buy this much equipment. Even Hong Kong
        analysts referenced in this Chinese media article (here) expressed doubt the deal
        wound everbe car+sNImmated. Documeiets show that Grairdshores is a clear related
        party because its Chairman, Yao Yongjie, is an "Angel investor" Of CAN and
        owns 9.7% of CAN's shares outstanding tlurough entities he controls. Yet tlris
        transaction is not mentioned anywhere in CAN's SEC fiilings.

        (Emphasis added.)


        40.      The Report also pointed out after investigating canaan's financial representations

that, despite the Company' s financial statement reporting $3 6.2 million in cash, the Company was

sued in 2019 by a vendor for allegedly failing to pay an invoice of approximately $1.7 million.

According to the Report, the vendor stated, "[Canaan] said it couldn't pay [$ 1.7 million] because

of sales problems and market circumstances." (Intemal quotations omitted.)

        41.     The Report further outlined the Company's behavior with regards to its

distributors. In relevant part, the report stated:


        [Canaan] abruptly deleted 8 of the 1 1 unique distributors that were featured on
        its website shortly before the company's NASDAQ IPO.
        One of these deleted distributors, Nova Bit Mining Solutions, is apparently
        controlled by one of [Canaan]'s sales representatives, Andres Romero. Romero's
        own Linkedln profile lists himself as both "Global Sales" for [Canaan] and the CEO
                                                     10
          Case 3:20-cv-00356-MO            Document 1       Filed 03/04/20       Page 11 of 20




         of Nova Bit. In a 2018 Youtube Video, Romero identified himself as a [Canann]
         VP of Marketing and invited viewers to an event in Dubai. [Canaan] suddenly
         deleted Romero from its website sometime in the last few weeks (we archived it
         here) but used to feature him as a company "agent". Nova Bit's website continues
         to state it is "official distributors" of [Canaan.]

                                             ***



         Our review of the other seven deleted distributors reveals that "iosf appear fo be
         small, defunct, or otherwise incapable of buying matel.ial amounts of pi.oduct
         from [Canacu..]

         (Emphasis added.)

         42.     The Report also exposed the fact that some ofcanaan's largest chinese customers

in past years would likely not be returning customers. The Report raised questions about the

sustainability of Canaan's customer base, stating in relevant part:


         [Canaan] reports that more than 87% of its sales are to customers in China, which
         stands in sharp contrast to [competitor] Bitmain which attributes only 33% of its
         sales to China. The quality and durability of [Canaan's] Chinese customer base is
         therefore of paramount importance for investors. This is exactly why we were
         disturbed to find that, in addition to related parties, other major customers identified
         in the Chinese listing documents filed by [Canaan] include businesses that appear
         to be in entirely dif f :erent industries .

                                             ***



         An article published by 7lfee Bcz/.z.#g jvcw's in 2016 [. . .] also questioned why several
         of the company's other large customers were listed as being Chinese individuals.

         43.      On this news, CanaanADSs fell $0.39 perADS, or over 6.8%, to close at $5.32


per share on February 20, 2020, damaging investors. Canaan ADSs now trade far below the IPO

price.

         44.      As a result of Defendants' wrongful acts and omissions, and the decline in the

market value of the Company' s ADSs, Plaintiff and other Class members have suffered significant

losses and damages.



                                                    11
            Case 3:20-cv-00356-MO       Document 1      Filed 03/04/20     Page 12 of 20




                       PLAINTIFF'S CLASS ACTION ALLEGATIONS

           45.   Plaintiff brings this action as a class action pursuant to Federal Rule of Civil

Procedure 23(a) and (b)(3) on behalf of a class consisting of all persons other than Defendants

who purcllased or otherwise acquired Canaan ADSs in its IPO or purchased Canaan ADSs

thereafter in the stock market pursuant and/or traceable to the Company' s Registration Statement

issued in connection with the IPO and were damaged thereby. Excluded from the Class are

Defendants, the officers and directors of the Company, members of the Individual Defendants'

immediate families and the Individual Defendants' legal representatives, heirs, successors or

assigns and any entity in which the officers and directors of the Company have or had a controlling

interest.

           46.   The members of the Class are so numerous that joinder of all members is

impracticable. Since the IPO, the Company' s securities have actively traded on NASDAQ. While

the exact number of Class members is unknown to Plaintiff at this time and can be ascertained

only tlirough appropriate discovery, Plaintiff believes that there are hundreds, if not thousands of

members in the proposed Class. Record owners and other lnembers of the Class may be identified

from records maintained by Canaan or its transfer agent and may be notified of the pendency of

this action by mail, using the form of notice similar to that customarily used in securities class

actions.


           47.   Plaintiff's claims are typical of the claims of the members of the Class as all

members of the Class are similarly affected by Defendants' wrongful conduct in violation of

federal law that is complained of herein.




                                               12
           Case 3:20-cv-00356-MO          Document 1       Filed 03/04/20      Page 13 of 20




          48.     Plaintiffwill fairly and adequately protect the interests of the members of the class

and has retained counsel competent and experienced in class and securities litigation. Plaintiff has

no interests antagonistic to or in conflict with those of the Class.

          49.     The prosecution of separate actions by individual members of the Class would

create a risk of inconsistent or varying adjudication with respect to individual members of the

Class that would establish incompatible standards of conduct for the party opposing the Class.

          50.      Common questions of law and fact exist as to all members of the Class and


predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are:

                 (a)      whether the securities Act was violated by Defendants as alleged herein;

                 a)      whether the Registration Statement were negligently prepared and

          contained materially misleading statements and/or omitted material information required

          to be stated therein; and


                 (c)      the extent to which members of the class have sustained damages and the

          proper measure of damages.

          51.      A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as

the damages suffered by individual Class members may be relatively small, the expense and

burden of individual litigation make it impossible for members of the Class to individually redress

the wrongs done to them. There will be no difficulty in the management of this action as a class

action.

          52.      A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as

                                                  13
          Case 3:20-cv-00356-MO         Document 1      Filed 03/04/20      Page 14 of 20




the damages suffered by individual Class members may be relatively small, the expense and

burden of individual litigation make it impossible for inembers of the Class to individually redress

the wrongs done to them. There will be no difficulty in the management of this action as a class

action.


                                            COUNT I
                          Violation of Section 11 of the Securities Act
                                    Against All Defendants

          53.   Plaintiff repeats and incorporates each and every allegation contained above as if

fully set forth herein, except any allegation of fraud, recklessness or intentional misconduct.

          54.    This countisbroughtpursuantto section 1 1 of the securitiesAct,15 U.S.C. §77k,

on behalf of the Class, against all Defendants.

          55.   The Registration statement for the Ipo was inaccurate and misleading, contained

untrue statements of material facts, omitted to state other facts necessary to make the statements

made not misleading, and omitted to state material facts required to be stated therein.

          56.   Canaan is the registrant for the Ipo. Defendants named herein were responsible

for the contents and dissemination of the Registration Statement.

          57.   Defendants are strictly liable to plaintiff and the class for the misstatements and

omissions.

          58.   None of the Defendants named herein made a reasonable investigation or

possessed reasonable grounds for the belief that the statements contained in the Registration

Statement were true and without omissions of any material facts and were not misleading.

          59.   By reasons of the conduct herein alleged, each Defendant violated, and/or

controlled a person who violated Section 11 of the Securities Act.




                                                  14
         Case 3:20-cv-00356-MO           Document 1      Filed 03/04/20     Page 15 of 20




        60.      Plaintiff acquired canaan's ADSs pursuant and/or traceable to the Registration

Statement.

        61.      At the time of their purchases ofcannan securities, Plaintiffand other members of

the Class were without knowledge of the facts concerning the wrongful conduct alleged herein

and could not have reasonably discovered those facts prior to the disclosures herein.

        62.      Plaintiffand the class have sustained damages. The value of canaan ADSs have

declined substantially subsequent to and due to Defendants' violations.

        63.     This claim is brought within one year after discovery of the untrue statements

and/or omissions in the Registration Statement that should have been made and/or corrected

through the exercise of reasonable diligence, and within three years of the effective date of the

Registration Statement. It is therefore timely.

                                             COUNT 11
                          Violation of Section 12(a)(2) of the Securities Act
                                       Against All Defendants

        64.       Plaintiff repeats and incorporates each and every allegation contained above as if

fully set forth herein.

        65.      By means of the defective Registration statement, Defendants promoted, solicited,

and sold Canaan securities to Plaintiff and other members of the Class.

        66.       Defendants offered, sold and/or solicited a security, namely canaan's ADSs by

means of the IPO identified above, or were-controlling persons of canaan or of those who offered

and sold Canaan ADSs. The Registration Statement contained untrue and/or misleading

statements of material fact that the Defendants in the exercise of reasonable care should have

known were false.




                                                  15
             Case 3:20-cv-00356-MO       Document 1       Filed 03/04/20     Page 16 of 20




        67.       Defendants actively solicited the sale of canaan ADSs to serve their own financial

interests.

        68.       Plaintiff did not know, nor in the exercise of reasonable diligence could plaintiff

have known, of the untruths and omissions contained in the Registration Statement at the time

Plaintiff acquired Canaan securities.

        69.       By reason of the conduct alleged herein, Defendants violated section 12(a)(2) of

the Securities Act, 15 U.S.C. §771(a)(2). As a direct and proximate result of such violations,

Plaintiff and the other members of the Class who purchased Canaan securities pursuant to the

Registration Statement sustained substantial damages in connection with their purchases of the

shares. Accordingly, Plaintiff and the other members of the Class who hold the securities issued


pursuant to the Registration Statement have the right to rescind and recover the consideration paid

for their shares, and hereby tender their securities to Defendants sued herein. Class members who

have sold their securities seek damages to the extent pemitted by law .

        70.       Defendants are liable to plaintiff and class members pursuant to section 12(a)(2)

of the Securities Act, as seller of the securities in coimection with the IPO.

        71.       This Action is brought within three years from the time that the securities upon

this Count is brought were sold to the public, and within one year from the tiine when Plaintiff

discovered or reasonably could have discovered the facts upon which this Count is based.

                                             COUNT Ill
                           Violation of Section 15 of The Securities Act
                                  Against Individual Defendants

        72.        Plaintiff repeats and incorporates each and every allegation contained above as if

fully set forth herein, except any allegation of fraud, recklessness or intentional misconduct.




                                                  16
           Case 3:20-cv-00356-MO        Document 1       Filed 03/04/20      Page 17 of 20




          73.    This cause of action is brought pursuant to Section 15 of the Securities Act,15

U.S.C. §77o against the Individual Defendants and is based upon Section 15 of the Securities Act.

          74.    The Individual Defendants were each control persons of canaan by virtue of their

positions as directors, senior officers, major shareholders and/or authorized representatives of

Canaan. Individual Defendants had the power and influence and exercised the same to cause

Canaan to engage in the acts described herein. The Individual Defendants each had a series of

direct and/or indirect business and/or personal relationships with other directors and/or officers

and/or major shareholders of Canaan.

          75.    Canaan and the Individual Defendants were culpable participants in the violations

of Sections 11 and 12(a)(2) of the Securities Act as alleged above, based on their having signed

or authorized the signing of the Registration Statement and having otherwise participated in the


process which allowed the IPO to be successfully completed.

          76.   This claim is brought within one year after discovery of the untrue statements

and/or omissions in the Offering that should have been made and/or corrected through the exercise

of reasonable diligence, and within three years of the effective date of the Offering. It is therefore

timely.

                                     PRAYER FOR RELIEF

          WHEREFORE, Plaintiff, on behalf of himself and the Class, prays for judgment and

relief as follows:


          (a)    declaring this action to be a proper class action, designating plaintiff as Lead

Plaintiff and certifying plaintiff as a class representative under Rule 23 of the Federal Rules of

Civil Procedure and designating Plaintiff' s counsel as Lead Counsel;




                                                 17
        Case 3:20-cv-00356-MO          Document 1        Filed 03/04/20         Page 18 of 20




       (b)      awarding damages in favor of plaintiff and the other class members against all

defendants, jointly and severally, together with interest thereon;


       (c)      awarding plaintiff and the class reasonable costs and expenses incurred in this

action, including counsel fees and expert fees; and


       (d)      awarding plaintiff and other members of the class such other and further relief as

the Court may deem just and proper.

                                 JURY TRIAL DEMANDED

       Plaintiff hereby demands a trial by jury.

Dated: March 4, 2020
                                                                   #,, /z, i-
                                                                 lly submitted,

                                                      RA SOM, GILBERTSON, MARTIN &
                                                      RATLIFF LLP
                                                      By:
                                                      Jeffiey S. Ratliff
                                                      8401 NE Halsey Street Suite 208
                                                      Portland, OR 97220
                                                      T: 503-226-3664


                                                      THE ROSEN LAW FIREI, P.A.
                                                      Phillip Kim, Esq.
                                                      Laurence M. Rosen, Esq.
                                                      275 Madison Avenue, 40th Floor
                                                      New York, NY 1 001 6
                                                      Telephone: (212) 686-1060
                                                      Fax: (212) 202-3827
                                                      Email: pkim@rosenlegal.com
                                                             lrosen@rosenlegal.com

                                                      Counsel f or Plaintif f




                                               18
                   Case 3:20-cv-00356-MO        Document 1      Filed 03/04/20      Page 19 of 20


Certification and Authorization of Named plaintiff Pursuant
to Federal Securities Laws
The individual or Institution listed below (the "Plaintiff") authorizes and, upon execution
of the accompanying retainer agreement by The Rosen Law Firm P.A„ retains The Rc>sen
Law Firm P.A. to file an action under the federal securities laws tct recover damages and
to seek other relief against Canaan lnc.. The Rosen Law Firm P.A. wHl prosecute the
action on a contingent fee basis and will advance all costs and expenses. The Canaan
lnc„ Retention Agreement provided to the Plaintiff is incorporated by reference, upon
execution by The Rosen Law Firm P.A.

 First name:            Philippe
 Middle initial:
 Last name:             Lemieux
 Address:
 City:
 State:
 Zip:
 Country:
 Facsimile
 Phone:
 Emall:


Plaintiff certifies that:


1.    Plaintiff has reviewed the complaint and authorized its filing.
2.   Plaintiff did not acquire the security that is the subject of this action at the direction
     of plaintiff's counsel or ln order to particlpate in this private actlon or any other
     litigation under the federal securities laws.
3.    Plaintiff is wi"ng to serve as a representative party on behalf of a class, including
     providing testimony at deposition and trial, if necessary.
4.   Plaintiff represents and warrants that he/she/it is fully authorized to enter into and
     execute this certiflcation.
5.    Plaintiff will not accept any payment for serving as a representative party on behalf
     of the class beyond the Plalntiff's pro rata share of any recovery, except such
     reasonable costs and expenses (including lost wages) directly relating to the
     representation of the class as ordered or approved by the court.
6.   Plaintiff has made no transaction(s) during the Class Period in the debt or equity
     securities that are the subject of this action except those set forth below:


Acquisitions:


     type of Security              Buy Date           # of Shares       Price per Share
     Common Stock                  02/12/2020         200               8.15




7. I have not served as a representative party on behalf of a class under the federal
   securities laws during the last three years, except if detailed below.

     no
               Case 3:20-cv-00356-MO         Document 1     Filed 03/04/20   Page 20 of 20




Certification for Philippe Lemieux (cont.)



I declare under penalty of perjury, under the laws of the
United States, that the information entered is accurate;             YES

By clicking on the button below, I intend to sign and execute
this agreement and retain the Rosen Law Firm, P.A. to
proceed on Plaintiff's behalf, on a contingent fee basis.            YES

Signed pursuant to California Civil Coc!e Section 1633.1, et seq. -and the Uniform
Electronic Transactions Act as adopted by the various states and territories of the
United Stat:es,

Date of signing: 03/04/2020
